Citation Nr: 0124857	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  98-13 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the reduction of a 100 percent rating for 
schizophrenia, undifferentiated type, to 50 percent effective 
from March 1, 1991, was proper.

2.  If the reduction for schizophrenia to 50 percent was 
proper as of March 1, 1991, is the veteran entitled to a 
rating in excess of 50 percent for schizophrenia as of some 
later point in time.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, pursuant to the Stipulation and Order 
approved by the United States District Court for the District 
of Puerto Rico in the case of Giusti-Bravo v. United States 
Veterans Administration, 853 F. Supp. 34 (D.P.R. 1993), and 
implementing instructions contained in Veterans Benefits 
Administration (VBA) Circular 21-94-2.  

The RO in San Juan, Puerto Rico, by a rating decision 
prepared on or after January 8, 1982, had reduced the rating 
for the veteran's psychiatric disorder from 100 percent to 
some lower rating effective as of November 1, 1983 (the 
"Evaluation Date").  The veteran was a member of the 
Giusti-Bravo class action lawsuit.  The plaintiffs in this 
lawsuit and the VA reached a settlement, pursuant to which 
the first neuropsychiatric rating after January 8, 1982, 
which reduced the neuropsychiatric rating from 100 percent to 
some lower rating, as well as all subsequent neuropsychiatric 
rating decisions rendered to the date of the special 
settlement review were vacated.  As noted above, the special 
settlement review in this case was conducted at the RO in 
Jackson, Mississippi.

The record reflects that an initial Giusti-Bravo 
Neuropsychiatric Rating by the Jackson RO was prepared in 
July 1994, by which the rating for the veteran's psychiatric 
disorder was reduced to 70 percent effective November 1, 
1983, to 30 percent effective March 1, 1986, and then to 10 
percent as of March 1, 1991.  Apparently an appeal was filed 
from this decision and a second Giusti-Bravo Neuropsychiatric 
Rating by the Jackson RO was prepared in February 1997.  A 
copy of "Revised Appendix F" to the Stipulation and Order, 
which is associated with the claims folder, instructs the 
rating specialists that the Giusti-Bravo Neuropsychiatric 
Rating is not relevant to their decision and should not be 
reviewed or relied upon in any way.  The February 1997 rating 
made no reference to the July 1994 rating.  A copy of 
"Revised Appendix G" to the Stipulation and Order is also 
associated with the claims folder and provides "Instruction 
to rating specialists, hearing officer, Board of Veterans' 
Appeals Members and BVA staff reviewing the neuropsychiatric 
disability rating of this veteran."  This document contains 
no instructions, as in Revised Appendix F, that the Giusti-
Bravo Neuropsychiatric Rating is not relevant and should not 
be reviewed or relied upon.  For reasons which are not 
contained in the claims folder, the July 1994 rating has 
apparently been vacated or declared void.  See Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 282 (1992) (holding that BVA 
rating reduction that failed to consider 38 C.F.R. §§ 
3.343(a) and 3.344(a) was void ab initio).  In any event, the 
Board will not rely upon the 1994 rating in any way.

The February 1997 rating held that the veteran was entitled 
to a 100 percent disability rating for schizophrenia from 
November 1, 1983, the "Evaluation Date," until March 1, 
1991, when the rating was reduced to 50 percent.  A timely 
notice of disagreement was filed and a hearing was requested.  
In September 1998, the veteran and his wife testified at a 
hearing at the San Juan RO before a Hearing Officer from the 
Atlanta RO.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In August 
2001, VA issued regulations implementing the provisions of 
VCAA "to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the changes in the law and regulations brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law and the implementing regulations.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA and the implementing regulations, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Background.  A November 1980 VA examination revealed that the 
veteran had a blunt affect, was withdrawn, admitted auditory 
hallucinations, and had paranoid thinking.  His memory, 
concentration and judgment were impaired.  His mood was 
depressed.  The diagnosis was schizophrenia and the 
disability was considered severe.  The veteran was considered 
incompetent to handle funds.  

By rating decision dated in May 1981, the RO granted service 
connection for schizophrenia, undifferentiated type, and 
rated this disability as 100 percent disabling effective July 
31, 1980.

In a March 1982 Temporary Disability Retired List (TDRL) 
examination, the veteran was noted to be living with his 
grandparents but continued to act bizarrely.  He was usually 
withdrawn, isolated, related poorly, and got angry and 
hostile.  He had feelings of fear and lacked trust of others.  
Affect was blunt.  He looked tense and apprehensive.  Mood 
was depressed and judgment was poor.

A March 1983 VA examination revealed that the veteran 
continued to received follow-up medical care through the 
mental health clinic every two months, was on regular 
psychiatric medications, and had been fairly recently 
married.  Diagnoses included schizophrenia, undifferentiated 
type, and passive dependent personality.

VA outpatient treatment records dated in 1982 and 1983 show 
on-going treatment for schizophrenia.  The veteran took his 
medication regularly, generally got along well with his wife, 
although they quarreled about his unemployment, spent his 
time lifting weights, watching television, listening to the 
radio and reading, and he had no definite plans for the 
future, felt bored, had difficulty concentrating, had a flat 
affect and anger, but was not psychotic.  The treating 
physician noted that the veteran's condition was stable.  
There is no evidence of subsequent VA outpatient psychiatric 
treatment.

In a September 1985 VA examination, the veteran was noted to 
have graduated from college and to be employed as a 
custodian.  He was not under regular psychiatric treatment.  
His relationship with his wife was good and with his family 
was fair.  He reported that he related well with people.  His 
answers were relevant and coherent, and there were no 
delusions, persecutions, or ideas of reference.  His 
attention was not easily distracted, and he denied auditory 
and visual hallucinations.  Affect was appropriate, and 
general knowledge and intellectual capacity was in accordance 
with education.  He was oriented, memory was adequate for 
recent and remote events, judgment was fair, and insight was 
poor.  The final diagnosis was undifferentiated 
schizophrenia, in remission.

The next VA examination report is dated in September 1990, at 
which time the examiner noted that no claims folder was 
available but that a thin old treatment folder was available.  
The veteran admitted that he was not under regular 
psychiatric treatment but was treated by his family physician 
for depression.  He worked as a computer programmer and was 
in business with his brother.  He reported that he related 
well with others, had no history of hospitalizations, and 
worked full time.  Mental status examination revealed that 
there were no thought disorders, no perceptual disorders, no 
looseness of associations, and no depressive signs.  He was 
oriented, memory was preserved, retention, recall, intellect, 
and sensorium were clear, judgment was preserved, and he 
differentiated between right and wrong.  The examiner noted a 
floating anxiety during the examination.  The final diagnosis 
was undifferentiated schizophrenia, in partial remission.

In a December 1997 VA examination report, the veteran's 
records showed that he had last been treated at a VA hospital 
in 1986 and had undergone a VA examination in 1990.  He lived 
with his wife and three children and received no regular 
psychiatric treatment.  He was reportedly working in his own 
business doing computer programming for different clients and 
for companies.  Mental status examination revealed that the 
veteran was alert and his answers were relevant and coherent.  
There were no active delusions or hallucinations, and no 
suicidal or homicidal ideas.  His affect was adequate, mood 
was mildly depressed, he was oriented in all spheres, and was 
tense.  Memory and intelligent functioning were adequate, 
judgment was fair, and insight was superficial.  He was found 
to be mentally competent.  The final diagnosis was 
schizophrenic disorder in remission with atypical depression.  
His global assessment of functioning was noted to be in the 
60-65 range.

In a September 1998 letter, the veteran's private medical 
physician indicated that he had treated the veteran for 
anxiety symptoms since July 1987, which later developed into 
episodes of depression.  He was on regular psychiatric 
medication for the symptoms of depression, and had present 
symptoms of melancholic phase and crying on and off with 
episodes of constipation and fatigue.  It was noted that the 
veteran could not make decisions without consultation and 
that he did not enjoy normal things in his life with episodes 
of anxiety.  

In a September 1998 letter, the veteran's employer, his 
brother, related that the veteran began to work for a client 
of the brother's in 1985.  The brother noted that the job was 
flexible and the veteran was under no pressure.  He remarked 
that the veteran was very intelligent and due to his 
ingenuity, the business was able to develop certain computer 
programs for the clients.  The veteran was able to work and 
the programs were installed under his name and billed to the 
clients under his name.  He admitted that the veteran had 
contributed to the work of the business but had experienced 
behavioral problems, including missing appointments and 
failing to call, visiting the clients at irregular hours, 
leaving in the middle of meetings, and difficulty finishing 
projects.  The brother noted that the veteran could not 
always be counted on.  He opined that the veteran would have 
to conceal his condition from other employers and would not 
be able to maintain a fixed hourly schedule.

At a personal hearing in September 1998, the veteran 
testified that he felt forced to go to work and that his 
brother gave him a job.  The representative maintained that 
while the veteran was working, VA never clarified the nature 
of his employment.  Upon further questioning, the veteran 
related that he had a high school diploma, and that he had 
skills in computer programming.  He stated that he still 
worked for his brother because he had to support his family.  
He noted that there were no other medical records which were 
not already being considered, and that he had not applied for 
vocational rehabilitation benefits.  

Analysis.  In a 1998 brief, it was argued that even if 
material improvement in the veteran's psychiatric condition 
had clearly been demonstrated, the 100 percent rating still 
could not be reduced because the veteran's psychiatric 
disorder prevented him from obtaining or retaining 
substantially gainful employment.  It was argued that even if 
the veteran's psychiatric disorder was reduced to 50 percent, 
VA must still consider the issue of entitlement to a total 
rating based on unemployability under 38 C.F.R.§ 4.16(b).  In 
this regard, it was reported that the veteran's educational 
background reflects that he has an Associates Degree in 
Computer Programming.

The Board notes that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 VA regulations 38 C.F.R. § 4.16(b).  The fact 
that the veteran is employed is not dispositive of his 
ability to maintain substantially gainful employment.  As the 
representative has pointed out, marginal employment is not 
incompatible with a determination of unemployability.  38 
C.F.R. § 4.16(a).

In an undated brief, apparently added to the file in July 
2001, it is asserted that VA erred in relying upon the 1985 
and 1990 examinations to reduce the veteran's 100 percent 
rating because these two examination were based on an 
inaccurate factual basis that rendered the examinations less 
full and complete than the examination on which VA last 
continued the 100 percent rating.  It is argued that neither 
examiner was aware that the veteran was unable to perform his 
employment on a reliable and predictable basis, that the 
examiners were not aware that the veteran was marginally 
employed in a sheltered family business where his erratic 
attendance record and inability to complete assignments were 
accommodated by his brother.

The Court has held that the term "substantially gainful 
occupation" refers to, at a minimum, the ability to earn "a 
living wage."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 
358 (1991).  Recently, the Court held that a person is 
engaged in a "substantially gainful occupation" when that 
occupation "provides annual income that exceeds the poverty 
threshold for one person."  Faust v. West, 13 Vet. App. 342, 
355-56 (2000); see also Bowling v. Principi, 15 Vet. App. 
1 (2001).

The veteran's representative argues that the veteran's 
employment is marginal rather than substantial.  It is also 
suggested that the veteran works in a protected environment, 
his brother's business, and that his employment should be 
considered marginal even if his earned annual income exceeds 
the poverty threshold pursuant to 38 C.F.R. § 4.16(a).  

In this case, there is no evidence in the record upon which 
to determine the amount the veteran has earned from 
employment for any time since 1985.  Although the veteran may 
be considered to have been "employed", there is no evidence 
that he has been earning either income in excess of the 
poverty threshold or a living wage.  Additionally, the record 
does not clearly reflect that the veteran works in a 
protected environment as that term is used at 38 
C.F.R.§ 4.16(a).

On this record, the exact nature of the veteran's day-to-day 
work activities is unclear; however, it is not disputed that 
he has been employed with his brother as a computer 
programmer since 1985.  His brother reported that he offered 
the veteran a job in his computer business in 1985 at $33 to 
$35 per day in an effort to "help him as a therapy and have 
him out of the house. . . ."  However, there is no clear 
evidence that the veteran works in a protected environment or 
that his employment provides annual income that exceeds the 
poverty threshold, irrespective of the number of hours or 
days that the veteran actually works.  

The Board may not reject a veteran's claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Beaty v. Brown, 6 Vet. App. 532, 
537.  The Board must make a determination as to whether the 
veteran's employment is a substantially gainful occupation.  
There is evidence of record that reduces the clarity of the 
veteran's employment status.  Also, while the September 1985 
examination report reflects that the veteran graduated from 
college, and other information in the record reflects that he 
has an Associates Degree in Computer Programming, the veteran 
testified that he only attended some short courses on 
programming after high school, but was unable to finish them.  
The Board is of the opinion that the veteran's employment 
situation and educational background should be clarified.

The Board finds that a psychiatric examination would also be 
helpful, not only with regard to the veteran's claim for a 
total rating based on unemployability, but also as to his 
claim for a schedular rating above 50 percent for his 
psychiatric disorder.  The veteran is entitled to a medical 
examination that discusses the functional and industrial 
impairment attributable to his service-connected 
schizophrenic disorder.  See Gary v. Brown, 7 Vet. App. 229, 
232 (1994) (a VA examining physician should generally address 
the extent of the functional and industrial impairment 
attributable to the veteran's service-connected 
disabilities).

Moreover, even if the additional development supports the 
contention that the veteran is currently engaged in 
"marginal" employment, it is not clear that any such 
industrial impairment is the result of his service-connected 
schizophrenic disorder.  Clarification is needed to 
distinguish, if possible, the degree of impairment resulting 
from the service-connected schizophrenic disorder from that 
due to his nonservice-connected personality disorder or other 
psychiatric pathology.  See Mittleider v. West, 11 Vet. App. 
181 (1998).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied.  

2.  The RO should ask the veteran to 
identify all medical professionals who may 
have evidence pertinent to his pending 
claims.  The RO such then request this 
evidence from the sources identified by 
the veteran.  

3.  The RO should provide the veteran 
with VA Form 21-8940 (Veteran's 
Application for Increased Compensation 
Based on Unemployability) and request 
that he complete and return this form.  
The veteran should be requested to 
provide details as to his employment 
duties and responsibilities, his income 
from the employment for each year 
beginning with 1991, and the time lost 
from work due to his service-connected 
psychiatric disorder.

4.  If the veteran reports that he is not 
employed, or has only marginal 
employment, the RO should accomplish 
whatever additional development and 
adjudication of this matter is deemed 
appropriate and necessary, to include 
obtaining an earnings record from the 
Social Security Administration for the 
veteran and/or income tax records.

5.  The veteran should be accorded a VA 
social and industrial survey in order to 
determine the impact his psychiatric 
disorder has on his social and industrial 
adaptability.  The claims folder must be 
made available to the social worker in 
conjunction with the survey.  The social 
worker should elicit a detailed history 
from the veteran about his educational 
and employment background and any other 
information needed to develop a complete 
picture of his employment prospects and 
the conditions which limit his employment 
opportunities.  The social worker should 
also elicit data from the veteran in 
order to clarify the nature and sequence 
of events which have a bearing on his 
employability, include any non service-
connected conditions.  The social worker 
should provide an opinion as to whether 
the veteran is employable and, if so, 
what jobs are realistically within his 
capabilities.

6.  The veteran should be accorded a VA 
examination by an appropriate specialist 
in order to determine the impact his 
schizophrenic disorder has on his ability 
to function, to include his ability to 
maintain gainful employment.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any psychological 
testing needed to help differentiate the 
service-connected psychosis from other 
psychiatric pathology should be 
completed.  To the extent possible, the 
examiner should attempt to differentiate 
psychiatric symptomatology attributable 
to the veteran's service-connected 
psychosis from that attributable to 
other, nonservice-connected psychiatric 
disabilities.  The examiner should 
provide an opinion as to the degree to 
which the veteran's service-connected 
schizophrenic disorder interferes with 
his ability to obtain and maintain 
gainful employment.

7.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be implemented.

8.  The RO should then readjudicate the 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




